        Case 1:20-cv-09243-KPF Document 39 Filed 09/07/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CEDRIC REID,

                            Plaintiff,

                    -v.-
                                                      20 Civ. 9243 (KPF)
THE CITY OF NEW YORK, MARTHA W.
KING, CYRUS R. VANCE, JR., LISA                     ORDER OF SERVICE
FRANCHINI, SECURUS
TECHNOLOGIES, and LAURA S.
MELLO.

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Cedric Reid, currently incarcerated at Sing Sing Correctional

Facility, brings this pro se action under 42 U.S.C. § 1983. On November 4,

2020, Plaintiff filed a Complaint against, among others, Defendants Cyrus R.

Vance, Jr., and Lisa Franchini, both members of the New York District

Attorney’s Office (the “DANY Defendants”). (Dkt. #1). By order dated

January 12, 2021, the Court granted Plaintiff’s request to proceed in forma

pauperis. On July 13, 2021, the Court dismissed Plaintiff’s claims against the

DANY Defendants upon finding that both Defendants were immune from suit

for alleged acts committed within the scope of their official duties as

prosecutors. (Dkt. #9). In his Amended Complaint, docketed on September 1,

2021 (Dkt. #37), Plaintiff brings new claims against the DANY Defendants. The

Court has carefully reviewed Plaintiff’s articulation of his claims, including in

his Amended Complaint and at the pre-motion conference of September 1,
        Case 1:20-cv-09243-KPF Document 39 Filed 09/07/21 Page 2 of 5




2021 (see Minute Entry for September 1, 2021), and finds it appropriate to

direct service of summons on the DANY Defendants.

                                  DISCUSSION

      The Prison Litigation Reform Act requires federal courts to screen claims

brought by prisoners against governmental entities and those entities’ officers

or employees. See 28 U.S.C. § 1915A(a). The Court must dismiss any claim

that is frivolous, malicious, or fails to state a claim upon which relief may be

granted or that seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915A(b).

      The Second Circuit has “frequently reiterated that sua sponte dismissal

of pro se prisoner petitions which contain non-frivolous claims without

requiring service upon respondents or granting leave to amend is disfavored”

under the Prison Litigation Reform Act. McEachin v. McGuinnis, 357 F.3d 197,

200 (2d Cir. 2004) (internal quotation marks and alterations omitted). Pre-

service dismissal is inappropriate “whenever a liberal reading of the complaint

gives any indication that a valid claim might be stated.” Larkin v. Savage, 318

F.3d 138, 139 (2d Cir. 2003) (per curiam).

      Plaintiff’s Amended Complaint pleads claims against the DANY

Defendants that clear the Prison Litigation Reform Act’s screening threshold.

Plaintiff’s Amended Complaint adequately alleges that the DANY Defendants

personally engaged in actions that violated his constitutional rights. See

Tangreti v. Bachmann, 983 F.3d 609, 618 (2d Cir. 2020) (requiring a plaintiff to


                                         2
        Case 1:20-cv-09243-KPF Document 39 Filed 09/07/21 Page 3 of 5




plead that an official’s actions violated the Constitution). Further, Plaintiff’s

Amended Complaint sufficiently alleges that the DANY Defendants’ actions

were investigatory and administrative in nature and thus not shielded by

absolute immunity. See Simon v. City of New York, 727 F.3d 167, 172 (2d Cir.

2013) (stating that prosecutors engaged in administrative or investigatory

functions receive qualified, rather than absolute, immunity). Plaintiff’s claims

against the DANY Defendants are sufficient at this stage of the proceedings to

avoid the “draconian” measure of pre-service dismissal. Benitez v. Wolff, 907

F.2d 1293, 1295 (2d Cir. 1990).

      Accordingly, the Court believes it is appropriate to direct service of

summons and the Amended Complaint on the DANY Defendants. Following

the effectuation of service, the Court will await either the DANY Defendants’

Answer or pre-motion letter informing the Court of their intent to adhere to the

pre-trial motion schedule that the Court will establish in a subsequent Order.

                                  CONCLUSION

      The Court hereby ORDERS the extension of time to serve Defendants

Cyrus R. Vance, Jr., and Lisa Franchini until 90 days after the date that a

second amended summons is issued for each Defendant.

      The Clerk of Court is directed to issue a second amended summons for

Cyrus R. Vance, Jr., and Lisa Franchini. The Clerk of Court is further directed

to complete the USM-285 form with the below addresses and deliver to the U.S.

Marshals Service all documents necessary to effect service.


                                         3
        Case 1:20-cv-09243-KPF Document 39 Filed 09/07/21 Page 4 of 5




      The Clerk of Court is further directed to mail a copy of this Order to

Plaintiff’s address of record.

      SO ORDERED.

Dated: September 7, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        4
    Case 1:20-cv-09243-KPF Document 39 Filed 09/07/21 Page 5 of 5




            DEFENDANTS’ AND SERVICE ADDRESSES


1. Cyrus R. Vance, Jr.
   1 Hogan Place
   New York, New York 10013

2. Lisa Franchini
   1 Hogan Place
   New York, New York 10013




                                 5
